DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 1-9, 16, and 18, in the reply filed on 1/21/2022 is acknowledged.
Claims 10-15, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2003/041718 (‘718) in view of Stanczyk et al., Endocrine Reviews, 2013;34(2):171-208.
‘718 teaches a method of hormonal replacement therapy for treating menopausal symptoms using oral administration of estrogenic components including estetrol as the preferred compound and a progestin including progesterone (see the abstract, page 9, last paragraph bridging page 10, second to last paragraph, page 12, fourth paragraph, page 13, second paragraph, page 16, second paragraph).  ‘718 teaches the components to be administered in combination or sequentially (see page 14, lines 22-27). ‘718 teaches adjunctive progestogen treatment is nowadays commonly applied. 
‘718 does not expressly teach the dosage of progesterone.
Stanczyk et al. teaches the daily progesterone dosage for endometrial protection in hormone therapy as 200-300mg of progesterone or 0.075 mg (75 μg) of levonorgestrel (see page 191, Table 6).
It would have been obvious to one of ordinary skill in the art to employ 200mg of progesterone daily in the method of treating menopausal symptom. It would have been obvious to one of ordinary skill in the art to employ the herein claimed dosage of estetrol in the hormonal replacement therapy method.
One of ordinary skill in the art would have been motivated to employ 200mg of progesterone daily in the method of treating menopausal symptom because 200-300mg of progesterone is well-known in reducing or mitigating the endometrial side effect of estrogenic components. Therefore, incorporate 200mg of progesterone into the method of ‘718 would reasonably expected to impart hormonal replacement therapeutic effects.
Furthermore, one of ordinary skill in the art would have been motivated to employ the herein claimed dosage of estetrol in the ‘718 method because the scope of the dosage taught in the prima facie case of obviousness exists.

Claims 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘718 and Stanczyk et al. as applied to claims 1-4, 6-9 above, and further in view of US2011/0021504 (‘504).
‘718 and Stanczyk et al. suggest the method of treating menopausal symptoms by using estetrol and progesterone, in the herein claimed dosage.
‘718 and Stanczyk et al. do not expressly teach the use of bazedoxifene.
‘504 teaches bazedoxifene as effective in treating postmenopausal symptoms (see [0013]).
It would have been obvious to one of ordinary skill in the art to employ the composition of ‘718 and Stanczyk et al. and bazedoxifene in a method of treating post-menopausal symptoms.
One of ordinary skill in the art would have been motivated to employ the composition of ‘718 and Stanczyk et al. and bazedoxifene in a method of treating post-menopausal symptoms.  Concomitantly employing two agents, which are known to be useful to treat post-menopausal symptoms individually, into a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘718 and Stanczyk et al. as applied to claims 1-4, 6-9 above, and further in view of WO 2015/086643 (‘643).
‘718 and Stanczyk et al. suggest the method of treating menopausal symptoms by using estetrol and progesterone, in the herein claimed dosage.
‘718 and Stanczyk et al. do not expressly teach the use of estetrol monohydrate.
‘643 teaches an oral estetrol composition with enhanced and rapid dissolution. The preferred estetrol compound is estetrol monohydrate (see page 6, line 25; page 8, lines 22-23).

One of ordinary skill in the art would have been motivated to employ estetrol monohydrate into the method of treating post-menopausal symptoms because employing monohydrate of estetrol in the method would impart beneficial effects on dissolution.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 16, and 18 of copending Application No. 17/048540 (‘540) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘540 teaches a method of alleviating menopause-associated symptoms by using estetrol and progesterone, in the herein claimed dosage (see claims 1-9).  ‘540 also teaches the same secondary agent, bazedoxifene (see claim 5). ‘540 also teaches estetrol monohydrate (see claim 16). ‘540 teaches a narrower scope than that of the instant case. 
This is an anticipatory type of obviousness double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627